JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C. Cir. R. 34(j). It is
ORDERED and ADJUDGED that the appeal be dismissed for lack of jurisdiction.
*757Defendants filed a motion to dismiss, arguing that the court lacked personal jurisdiction, that the complaint failed to state a claim, that the forum was improper, and that sovereign immunity barred the claims of plaintiff Interlease, Inc. The district court granted the motion in part and denied it in part.
When a defendant moves to dismiss on the ground of sovereign immunity, a district court judgment denying the motion is a collateral order and is immediately appealable. Princz v. Federal Republic of Germany, 998 F.2d 1, 1 (D.C.Cir.1993). Here, the district court granted the motion to dismiss insofar as it asserted claims of sovereign immunity, ordering that “all claims plaintiff Interlease may assert against defendant Libya, LESO, and the individual defendants in their official capacities, are dismissed.” Pugh v. Socialist People’s Libyan Arab Jamahiriya, 290 F.Supp.2d 54, 61 (D.D.C.2003) (emphasis added). This court is therefore without jurisdiction to hear the appeal.
Pursuant to Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en bane. See Fed. R.App. P. 41(b); D.C. Cm. R. 41(a)(1).